Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 15 appear to have typo errors on the dependency.  Claim 15 cannot depend on itself and claim 14 cannot depend on claim 15 which follows it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaoua (US 20170146223) in view of Pickard (US 20140071677)
 Chaoua teaches
1. A municipal illumination system comprising: 
a municipal utility fixture having a municipal light head attached to a distal end thereof, said municipal light head comprising a dimming receptacle (200, 300, 400, Figs. 2-5) and a luminaire (100) in electrical communication with said dimming receptacle, and said luminaire comprising a plurality of independently operable illumination sources (Chaoua is silent to independent sources; Pickard teaches it is well known for luminaire(s) to be attached to a municipal fixture; the luminaire may have an LED array having different strings S1, S2, and S3 each of which can be controlled by providing a respective desired voltage; Fig. 7, par. 58-63; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pickard so that individual group or string of LEDs can be controlled to provide a desired lighting characteristic); and 
a luminaire control device (i.e. I/O, wireless hardware, network interface) installed in said dimming receptacle and comprising a control system in electrical communication with said luminaire via said dimming receptacle, said control system comprising a non-transitory computer-readable storage medium and a processing system (510, Fig. 5), said non-transitory computer-readable storage medium comprising instructions which, when executed by said processing system, transmit control signals to said luminaire via said dimming receptacle on a first control channel and a second control channel; wherein said first control channel is in electrical communication with a first illumination source of said plurality of independently operable illumination sources such that control signals transmitted to said luminaire via said first control channel operate said first illumination source; and wherein said second control channel is in electrical communication with a second illumination source of said plurality of independently operable illumination sources such that control signals transmitted to said luminaire via said second control channel operate said second illumination source (Chaoua, par. 23-24: pin 204 may be used for dimming; additional pins 208 and 206 can be assigned with 2 function per pin; it would have been obvious to use at least two pins as channels to dimming different strings of LEDs in the array).
2.1. wherein at least one of said control signals transmitted to said luminaire via said first control channel causes said first illumination source to project illumination to a first illumination zone (Pickard, par. 58-63).
3.2. wherein at least one of said control signals transmitted to said luminaire via said second control channel cause said second illumination source to project illumination to a second illumination zone (Pickard, par. 58-63).
4.3. wherein said first illumination zone is a street (Pickard, Fig. 4, par. 38).
5.4. wherein said second illumination zone is a sidewalk (Pickard, Fig. 4, par. 38; it would have been obvious for a road to include a sidewalk).
6.3, wherein said second illumination zone is a sidewalk (Pickard, Fig. 4, par. 38).
7.1. wherein said plurality of independently operable illumination sources comprise a plurality of light-emitting diode (LED) panels (Pickard, Fig. 7)
8.7. wherein said first illumination source comprises a first at least one of said plurality of light-emitting diode (LED) panels (Pickard teaches arrays of LEDs having different strings are used, putting them in different panels or circuit boards would have been an obvious extension of Pickard’s teachings.
9.8. wherein said second illumination source comprises a second at least one of said plurality of light-emitting diode (LED) panels (see discussion regarding claim above).
10.1, further comprising a radio transceiver adapted to wirelessly receive instructions for control of said luminaire.
11.10, wherein at least some of said control signals on said first channel are based on instructions for control of said luminaire received by said luminaire control device via said radio transceiver (Chaoua, Fig. 5).
12.10, wherein at least some of said control signals on said second channel are based on instructions for control of said luminaire received by said luminaire control device via said radio transceiver (Chaoua, Fig. 5, par. 30; Pickard, par. 66).
13.1, further comprising a sensor communicably coupled to said luminaire control device (Chaoua, par. 29; Pickard, par. 64).
14.15, wherein at least some of control signals on said first channel are sent in response to an extent detected by said sensor (Chaoua, par. 29; Pickard, par. 64).
15.15, wherein at least some of said control signals on said second channel are sent in response to an event detected by said sensor (Chaoua, par. 29; Pickard, par. 64).
Re claims 16-20, see discussion regarding claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887